UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1723


WILLIAM N. BANKS, JR.,

                Plaintiff – Appellant,

          v.

GOVERNMENT EMPLOYEES INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00183-RBS-DEM)


Submitted:   October 25, 2013             Decided:   November 1, 2013


Before SHEDD, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William N. Banks, Jr., Appellant Pro Se. James Arthur Cales,
III, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William   Nicholas      Banks,     Jr.,      appeals    the     district

court’s     order   dismissing    his   civil       complaint     for   failure      to

state   a    claim.     We    have    reviewed      the     record   and     find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Banks v. Government Employees Ins. Co.,

No.   2:13-cv-00183-RBS-DEM       (E.D.       Va.   filed    on   May   2,    2013    &

entered on May 3, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this   court     and    argument      would   not     aid    the

decisional process.

                                                                             AFFIRMED




                                        2